Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ amendments and remarks, submitted March 29, 2021, were received and deemed persuasive.
Amended claims 3, 4 and 8-10, filed March 29, 2021 are pending and have been fully considered.  Claims 1, 2, 5-7 and 11-18 has been canceled.  
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 3, 4 and 8-10 are allowed.  
The present invention is allowable over the applied prior art of record and the references cited in the submitted Information Statement Disclosure because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a method for preparing a jet fuel boiling range product, comprising: providing an untreated first jet fuel boiling range component having a nitrogen content and a breakpoint temperature according to ASTM D3241 of 260°C or more, treating the untreated first jet fuel boiling range component, wherein the treated first jet fuel boiling range component has a nitrogen content and a breakpoint temperature according to ASTM D3241 of 260°C or more; providing a second jet fuel boiling range component having a sulfur content of about 700 wppm or more and having a breakpoint temperature according to ASTM D3241 of 260°C or more, blending the treated first jet fuel boiling range component and the second jet fuel boiling range component to form a jet fuel 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Latosha Hines/Primary Examiner, Art Unit 1771